Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 10817526. Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 25 of prior U.S. Patent No. 10817526. Claims 12-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-17 of prior U.S. Patent No. 10817526. Claims 16-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-23 of prior U.S. Patent No. 10817526. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10817526 in view of Matsubara (U.S Pub # 20140163711). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material search system of U.S. Patent No. 10817526 by the manufacturing system of Matsubara to utilize a milling process. One of ordinary skill in the art would have been motivated to make this modification in order to store in advance, machining element data including shape features, tool data, etc (Matsubara [0003]).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10817526 in view of Mooney (U.S Pub # 20040191512). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material search system of U.S. Patent No. 10817526 by the system of Mooney to utilize an additive process. One of ordinary skill in the art would have been motivated to make this modification in order to utilize additives to improve the properties of materials (Mooney [0002]).

7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10817526 in view of Ramani (U.S Pub # 20040249809). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material search system of U.S. Patent No. 10817526 by the system of Ramani to provide search results to a user.  One of ordinary skill in the art would have been motivated to make this modification in order to search for past designs of parts and assemblies (Ramani [0005]).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10817526 in view of Ramani (U.S Pub # 20040249809). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material search system of U.S. Patent No. 10817526 by the system of Ramani to provide visual comparison of a search query and a search result to a user. One of ordinary skill in the art would have been motivated to make this modification in order to search for past designs of parts and assemblies (Ramani [0005]).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10817526 in view of Hazama (U.S Pat #5864482). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 10817526 by the machining code system of Hazama to associate and store machining code with parts. One of ordinary skill in the art would have been motivated to make this .
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10817526 in view of Mountcastle (U.S Pub # 20030208293). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 10817526 by the network system of Mountcastle to track production. One of ordinary skill in the art would have been motivated to make this modification in order to track the fabrication of each ordered component (Mountcastle [0006]).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10817526 in view of Stacklin (U.S Pub # 20060253403). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 10817526 by the material attribute system of Stacklin to analyze costs. One of ordinary skill in the art would have been motivated to make this modification in order to analyze key features and manufacturing characteristics of selected components (Stacklin [0021]).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10817526 in view of Ramani (U.S Pub # 20040249809). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material search system of U.S. Patent No. 10817526 by the system of Ramani to identify machining features of input parts. One of ordinary skill in the art would have been motivated to make this .
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10817526 in view of Mountcastle (U.S Pub # 20030208293). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 10817526 by the network system of Mountcastle to track production. One of ordinary skill in the art would have been motivated to make this modification in order to track the fabrication of each ordered component (Mountcastle [0006]).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10817526 in view of Stacklin (U.S Pub # 20060253403). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 10817526 by the material attribute system of Stacklin to analyze costs. One of ordinary skill in the art would have been motivated to make this modification in order to analyze key features and manufacturing characteristics of selected components (Stacklin [0021]).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166